DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of Applicant's claim amendments on 4/12/2021. The claim amendments are entered. Presently, claims 1-6, 9-11, 13, 14, 18-20, 22, and 23 are now pending. Claims 7, 8, 12, 15-17, and 21 have been cancelled. Claims 1, 2, and 14 have been amended. 
 
Response to Arguments
Applicant's arguments filed on 4/12/2021 have been fully considered but they are not persuasive.

Applicant argues that Deng does not apply because it allegedly does not teach all the various limitations of the newly presented amendments such as the use of sensors to determine user activity (Applicant's Reply pgs. 9-11). This is not persuasive. Deng discloses the use of sensors in correlation with user activity (Deng e.g. at [0004], [0038], and [0061]). 

Applicant also argues that the use of historical data, e.g. duration data in Deng, contradicts the claim limitation by teaching a particular activity that the user is being engaged in (Applicant's Reply pgs. 9-11). Applicant points to the claim limitation that the predicted duration is determined without using a particular activity engaged in by the user as the point of contention claim 1, lines 15-17). This argument is not persuasive. First, the limitation on those lines must be read in context with the entire claim limitations, including the newly added claim limitations. Referring to claim 1 for analysis, and similarly for the other independent claims, we can see from the limitations on the lines above the predicted duration limitation that the predicted duration itself is based on the particular activity engaged in by the user via the machine learning model and based on the data (lines 7-14). Wherein the data is a particular activity engaged in by the user (line 9). Thus, the limitations themselves show that the user activity is part of the calculation for predicting a duration, which is contrary to the language on lines 15-17. 
Secondly, it makes sense that a predicted duration would be related to some activity that the user has engaged in because without such activity, there would no context to determine the length of the duration to make future predictions. Certainly, a future prediction would be a meaningless stream of time with no contextual usage correlation. 
By making such an argument, Applicant is seeking to argue that creating a prediction occurs in a vacuum with no previous or historical data. This is inaccurate and also contrary to Applicant’s own specification, which states that a historical duration data is an indirect data that does not directly indicate duration of a status (specification [0006]). The prediction of a current duration can be based on a stored status association and corresponding historical duration data, wherein a stored status is permissible in predicting duration since it is indirect data and thus does not constitute an activity that the user is engaged in (specification [0007]). The specification goes on to further describe examples of a user engaging in various past activities and using historical duration to make a prediction (specification [0084]). 
From this background, we now examine the prior art reference. In Deng, a prediction of a user duration can be based on a historical user duration (Deng [0039]-[0040]). Such a historical Deng seeks to predict what a user is doing and predict what the time duration associated with such an activity would be. Thus, Deng can seek to infer what a current user is doing via collecting data on the user, e.g. IP address or location data ([0035]-[0036]). Deng can also predict a duration associated with such activities using the historical data ([0049]). Such predictions can be based on previous historical duration data or previous activity data. That is, Deng can provide various predictions: a predicted duration or a predicted/inferred user status/activity or a predicted/inferred activity with a related predicted duration. The last example being the one cited by Applicants to show that Deng allegedly does not teach the claim limitation because an activity is also being inferred. This is not persuasive because it is just an example of two predictions are being made, but Deng also makes predictions on either duration or activity as well. That is, an example wherein two predictions are being made does not mean that those are the only predictions being made and thus allegedly does not teach the claim limitations. It is also noted that the predictions Deng makes are essentially what the present application seeks to do. 
Accordingly, the argument is not persuasive. Predictions do not operate in or are derived in a vacuum. In the present case, it is clear that such predictions relate to a duration and user activity do have a corresponding relationship with one another to provide a context for the time duration per the claim limitations and specification. 

Applicant also argues that Lawler allegedly does not teach the trust criteria (Applicant’s reply pgs. 12-13). This is not persuasive. As the mapping has shown, Lawler teaches a trust criteria between the users with factors including frequency of communication, responsiveness, social distance, etc. as part of the determination of the trust criteria. Applicant’s claims recite a Lawler teaches these elements. Applicant cites Lawler [0035] to show that there is a low level of trust between the users due to a large social distance between them. As previously stated, social distance is one criteria in determining a trust criteria and in an example, Lawler teaches that distance can be considered with other factors such frequency of communication to compute a more accurate distance. That is, the true distance between users may actually be smaller, and a trust may be higher, when the users are in more frequent communication with each other (Lawler [0031]). Moreover, these citations further prove that a determination regarding a trust criteria is being computed between users, which is what the claims recite. Accordingly, the argument against Lawler is not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-11, 13, 14, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2004/0003042, hereinafter Horvitz) in view of Deng et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0310339, hereinafter Deng).

Regarding claim 1, Horvitz teaches:
A method implemented by one or more processors ([0046], [0215], and [0221]: “processor”), comprising: 
receiving, by a computing device of a user, an electronic communication over a network interface, the electronic communication being sent to the user by an additional user, and the electronic communication being authored by the additional user via an additional computing device of the additional user ([0175]: describing a “notification platform [system] 2917 [that] can be adapted to receive the prioritized messages 2916 [from a sender] and make decisions regarding when, where, and how to notify the user”, whereby the notification occurs via a network interface. 
See also [0131]: describing “a channel manager 2802 identifies communication channels that facilitate optimizing the utility of a communication 2810 between a contactor 2820 and a contactee 2830. While one contactor 2820 and one contactee 2830 are illustrated, it is to be appreciated that the system 2800 facilitates identifying optimal communication channels between two or more communicating parties (e.g., communication groups).” Wherein such communication can occur via various communication channels ([0132]).);
receiving data for the user, the data including sensor-based data that is generated based on output from one or more sensors of one or more electronic devices of the user (Fig. 1 and [0058]: “a user event data store 140 that collects or aggregates data from a plurality of different data sources associated with one or more users. Such sources can include various data acquisition components 150 that record or log user event data (e.g., cell phone, accelerometer, acoustical activity recorded by microphone, Global Positioning System (GPS), electronic calendar, vision monitoring equipment, desktop activity and so forth)”. Similarly, see [0068]: further describing the “data-acquisition component”. Wherein the data acquisition component in correlation with the user event data store enable the receiving of user data and the accelerometer in correlation with various devices comprises a sensor of an electronic user device (see Fig. 2, [0100], and [0177]).); 
determining, based on the data, a particular activity engaged in by the user (Fig. 27 and [0126]: describing a forecast “regarding user’s presence or availability”, i.e. status. Similarly, see Fig. 2 and [0059]-[0060], [0074], and [0076]: describing activity status of a user from the user data collected.); 
([0049]-[0054]: describing a predicted time/duration associated with various user states.), wherein:
…; 
generating a status notification that indicates the particular activity engaged in by and that indicates the predicted duration of the particular activity engaged in by the user ([0048]: “forecasting service 110 (or forecasting component) … generates one or more predictions relating to current and/or future states 120 of the identified user or users.” Wherein the states can comprise an activity status of the user and the time/duration associated with the activity ([0050]-[0054] and [0076]). 
See also [0180]-[0188]: describing sources wherein “the sources 3026-3028, 3030 generate notifications intended for the user and/o[r] other entity [e.g. another user]. For example, the sources 3026-3028 may include communications, such as Internet and network-based communications, and telephony communications, as well as software services. Notification sources are defined generally herein as that which generates events, which can also be referred to as notifications and alerts, intended to alert a user, or a proxy for the user, about information, services, and/or a system or world event.”); and 
transmitting, by the computing device of the user (Fig. 32 and [0223]: client computing device), the status notification over the network interface, the status notification being transmitted responsive to the received electronic communication and being directed to the additional user (see [0221]-[0222]: describing the network interface and [0224]: describing “colleagues” (i.e. additional users) who can receive “out of office message” notifications as shown in Fig. 35.  
See also [0223]: describing servers and “communication framework 3250 that can be employed to facilitate communications between the client(s) 3210 and the server(s) 3230”. Wherein the server can comprise a forecasting service, i.e. a Coordinate server system, which can transmit and update a user status (see Fig. 2 and [0068]) upon a determination of optimal communication channels between the user and another user ([0131]). A plurality of “notification sources 1 through N” via a “notification platform” comprising “notification sinks” can be used to send notifications (Fig. 29 and [0175]-[0176]).), 
wherein transmitting the status notification over the network interface causes presentation of the status notification to the additional user via the additional computing device of the additional user (Fig. 35: showing a status notification that can be sent to additional users via the forecasting system as shown in Fig. 1. See also Fig. 4 and [0127]-[0128]: showing a visualization of the user’s status and time/duration via a forecasting service, i.e. Coordinate server system. Wherein the Coordinate server system operates in conjunction with a graphical user interface and a computing device ([0067] and [0221]) in connection with a communication channel between contactors and contactees ([0131]).).

While the cited reference teaches the limitations of claim 1, it does not explicitly teach: “the predicted duration is determined by a machine learning model, the machine learning model being trained to determine the particular activity engaged in by the user based on the data, the predicted duration is determined based on the data and without determining or using the determination of the particular activity engaged in by the user, and the machine learning model is trained based on at least past sensor-based data associated with one or more of the electronic devices of the user and user-provided indications of durations corresponding to the past sensor-based data” on lines 12-20. Deng discloses the claim limitations, teaching: 
	“the predicted duration is determined by a machine learning model, the machine learning model being trained to determine the particular activity engaged in by the user based on the data (Deng [0041]-[0045] and [0053]: describing machine learning algorithms that can be trained and used to determine a user activity.), 
	the predicted duration is determined based on the data and without determining or using the determination of the particular activity engaged in by the user (Deng [0047]-[0049]: describing that the system can predict user duration using second data and historical data for an inferred user status, wherein the second data comprises of historical duration data Similarly, see Deng [0052]-[0054]. That is, the duration prediction is performed without using predicted user activity data.), and 
	the machine learning model is trained based on at least past sensor-based data associated with one or more of the electronic devices of the user and user-provided indications of durations corresponding to the past sensor-based data (Deng [0041]-[0045] and [0053]: describing machine learning algorithms that can be trained based on a plurality of data as obtained via sensors on users’ devices ([0038]) that can include historical data associated with the user ([0039]-[0041] and [0047]-[0048]).)”
	Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited reference with the duration prediction process in Deng. Doing so would enable the system to draw “on a range of inputs of varying connection to the user, [and by doing so] the system is better able to estimate the time spend by the user” (Deng [0047]) with “[t]he desired goal [of] improv[ing] the algorithms through experience (e.g., by applying the data to the algorithms in order to “train” the algorithms)” (Deng [0053]) to determine a user duration in relation to an inferred user status. That is, the process “illustrates an example method 300 for inferring contextual user status and duration” (Deng [0033]).

Regarding claim 2, Horvitz teaches:
The method of claim 1, wherein determining the predicted duration comprises determining the predicted duration independent of any direct data that directly indicates the duration ([0083]: describing a Bayesian network that learns user timing/duration using historical meeting data as obtained from a user calendar over a period of 6 months.).

Regarding claim 3, the rejection of claim 1 is incorporated. While the cited references teach the claim limitations, Deng further teaches: 
	The method of claim 1, wherein determining the predicted duration comprises determining the predicted duration independent of any calendar entry of the user that directly indicates the duration ((Deng [0052]: “To calculate an estimated duration 415, weights 405 are applied to historical duration data 410 and then combined to obtain an estimated duration 415.” Similarly, see Deng [0053]-[0054]: describing the historical data use to estimate/predict user duration, wherein the historical data is independent of current calendar entries signifying a current user duration and status. Similarly, see [0047]-[0049]: describing “the system accesses second data associated with one or more historical durations associated with the inferred current state. In particular embodiments, the second data provides information on the average amount of time that individuals spend on any given user status.” That is, the second data comprises historical data regarding user duration. 
	Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited references with the historical data/second data in Deng. A motivation to combine the cited references with Deng was previously given. 

Regarding claim 4, the rejection of claim 1 is incorporated. While the cited references teach the claim limitations, Deng further teaches:
	The method of claim 1, wherein determining the predicted duration is based on indirect data of the data, wherein the indirect data does not directly indicate the duration (Deng [0052]: “To calculate an estimated duration 415, weights 405 are applied to historical duration data 410 and then combined to obtain an estimated duration 415.” Similarly, see Deng [0053]-[0054]: describing the historical data use to estimate/predict user duration, wherein the historical data is indirect data that does not directly indicate a current user duration and status. Similarly, see [0047]-[0049]: describing “the system accesses second data associated with one or more historical durations associated with the inferred current state. In particular embodiments, the second data provides information on the average amount of time that individuals spend on any given user status.” That is, the second data comprises historical data regarding user duration. 
	Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited references with the historical data/second data in Deng. A motivation to combine the cited references with Deng was previously given.

Regarding claim 5, the rejection of claim 1 is incorporated. While the cited references teach the claim limitations, Deng further teaches: 
The method of claim 1, wherein determining the predicted duration comprises: 
applying the data as input to a machine learning model (Deng [0042]-[0045]: describing that the system may input the collected data into various machine learning algorithms, such as regression analysis, decision tree, neural network, or expert system IF-AND-THEN analysis, respectively, to infer a user status. See also [0047]: describing the use of historical duration data in correlation with the inferred user status as input into a prediction algorithm to determine user duration. That is, the input data can comprise the collected data, e.g. collected historical duration data ([0052]).); 
generating output over the machine learning model based on the input (Deng [0042]-[0045]: describing that the collected data into various machine learning algorithms can be used to generate an output such as an inferred user status. See also [0052]-[0053]: describing that the historical duration data can be collected and used or “[i]n some embodiments, the sets or sub-sets of historical duration data may be generated using a machine learned algorithm that is trained using a user's verification data associated with a specific inferred current user status.” That is, the generated historical duration data can also comprise an output. See also [0054]: describing a “decay factor” associated with the historical data sets.); and 
determining the predicted duration based on the output generated over the machine learning model (Deng [0053]: the system “may produce a given estimated duration where a predictor function [e.g. the various machine learning algorithms] may take as an input some or all of the data accessed in method steps 320 and 340 [such as the generated historical duration data in correlation with an inferred user status] and then outputs a measure of the likelihood that the inferred current user status will have an estimated duration.”).
	Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited references with the duration prediction process in Deng. A motivation to combine the cited references with Deng was previously given.

Regarding claim 6, the rejection of claim 5 is incorporated. While the cited references teach the claim limitations and the user activity, Deng further teaches: 
	The method of claim 5, wherein determining the particular activity engaged in by the user based on the data comprises determining the particular activity engaged in by the user based on the output generated over the machine learning model (Deng [0042]-[0045]:
Describing that the system may input the collected data into various machine learning algorithms, such as regression analysis, decision tree, neural network, or expert system IF-AND-THEN analysis, respectively, to infer a user status. Similarly, see Deng [0053]: “outputs … the inferred current user status.” Similarly, see also [0041]: “the system infers a current state of the user by analyzing at least the first data and the historical data using one or more computer-implemented algorithms. In particular embodiments, the system will analyze all available inputs to construct a richer inferred user status, conveying more useful information … as the system is able to analyze more inputs using ore or more computer-implemented algorithms, the inferred state can be more complete.” 
	Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited references with the inferred status prediction process in Deng. A motivation to combine the cited references with Deng was previously given.

Regarding claim 9, the rejection of claim 5 is incorporated. While the cited references teach the claim limitations, Deng further teaches: 
	The method of claim 5, wherein the predicted duration is indicated directly by the output generated over the machine learning model (Deng [0053]: describing that the machine learning algorithm(s) “outputs a measure of the likelihood that the inferred current user status will have an estimated duration”. Similarly, see Deng [0041]-[0042]: describing various machine learning algorithms used to determine a user duration in correlation with a user inferred status. 
	Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited references with the inferred status prediction process in Deng. A motivation to combine the cited references with Deng was previously given.

Regarding claim 10, the rejection of claim 9 is incorporated. While the cited references teach the claim limitations, Deng further teaches: 
	The method of claim 9, wherein the data applied as input to the machine learning model includes historical data that indicates historical duration, for the user, for one or more (Deng [0047]: describing that “the system accesses second data associated with one or more historical durations associated with the inferred current state. In particular embodiments, the second data provides information on the average amount of time that individuals spend on any given user status.”
	Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited references with the historical data/second data in Deng. A motivation to combine the cited references with Deng was previously given.

Regarding claim 11, Horvitz teaches:
The method of claim 1, wherein transmitting the status notification over the network interface comprises: 
transmitting the status notification to at least one electronic communications server managing an electronic communications system to cause the electronic communications server to update a current status of the user in the messaging system based on the status notification ([0223]: describing servers and “communication framework 3250 that can be employed to facilitate communications between the client(s) 3210 and the server(s) 3230”. Wherein the server can comprise a Coordinate server system that can transmit and update a user status (see Figs. 1 and 2, and [0067]-[0068]). See also Fig. 4: showing a visualization wherein the current status of the user is updated in a messaging system. See also [0131]: describing determining optimal communication channels between the user and another user. See also Fig. 30 and [0189]: describing sinks, i.e. devices and communication modes, which can be used to send the notifications to the user or another user regarding a status of the user.),
wherein the updated current status is transmitted by the electronic communications server to the additional computing device of the additional user to present the current status to the additional user via the additional computing device ([0075]-[0077]: describing graphic user interface of a computing device that can be used to display to another user the predictions/forecasts regarding a user state and time duration. Wherein the prediction is generated and transmitted via the Coordinate server system (see [0067], [0068], and [0074]). The predictions/forecasts about a user’s status and time duration can be shared with others using various computing applications ([0224]).).

Regarding claim 13, Horvitz teaches:
The method of claim 1, wherein transmitting the status notification over the network interface comprises transmitting the status notification as an audio signal for audible presentation to the additional user (0045]: describing an audio system “to provide useful information to message senders and/or systems regarding the likelihood of establishing contact and making informed decisions based upon the user's expected presence and availability”, i.e. a user’s status and duration ([0049]-[0056]).).

Regarding claim 14, Horvitz teaches:
A method, comprising: 
by one or more processors of a client device of a user ([0046], [0215], and [0221]: “processor”): 
receiving, by the client device of the user, an electronic communication sent to the user ([0175]: describing a “notification platform [system] 2917 [that] can be adapted to receive the prioritized messages 2916 [from a sender] and make decisions regarding when, where, and how to notify the user”, whereby the notification occurs via a network interface. 
See also [0131]: describing “a channel manager 2802 identifies communication channels that facilitate optimizing the utility of a communication 2810 between a contactor 2820 and a contactee 2830. While one contactor 2820 and one contactee 2830 are illustrated, it is to be appreciated that the system 2800 facilitates identifying optimal communication channels between two or more communicating parties (e.g., communication groups).” Wherein such communication can occur via various communication channels ([0132]).);
receiving data for the user, including sensor-based data generated based on output from one or more sensors, the sensors being of the client device or an additional electronic device in network communication with the client device (Fig. 1 and [0058]: “a user event data store 140 that collects or aggregates data from a plurality of different data sources associated with one or more users. Such sources can include various data acquisition components 150 that record or log user event data (e.g., cell phone, accelerometer, acoustical activity recorded by microphone, Global Positioning System (GPS), electronic calendar, vision monitoring equipment, desktop activity and so forth)”. Similarly, see [0068]: further describing the “data-acquisition component”. Wherein the data acquisition component in correlation with the user event data store enable the receiving of user data and the accelerometer in correlation with various devices comprises a sensor of an electronic user device (see Fig. 2, [0100], and [0177]). See also [0221]-[0222]: describing the network interface and [0223]: describing servers and “communication framework 3250 that can be employed to facilitate communications between the client(s) 3210 and the server(s) 3230”.); 
…; and 
determining, …, a status of the user (Fig. 27 and [0126]: describing a forecast “regarding user’s presence or availability”, i.e. status. Similarly, see Fig. 2 and [0059]-[0060], and [0076]: describing current status/observation of a user from the user data collected.) and a predicted duration of the status of the user ([0049]-[0054]: describing a predicted time/duration associated with various user states.), …; and 
transmitting, over a network via a network interface of the client device, and responsive to the received electronic communication, the status and the predicted duration to one or more additional client devices including at least the additional client device of the additional user (Fig. 4 and [0127]-[0128]: showing a visualization of the user’s status and time/duration via a forecasting service, i.e. Coordinate server system. Wherein the Coordinate server system operates in conjunction with a graphical user interface and a computing device ([0067]). The system comprising of a network interface ([0221]) and servers and “communication framework 3250 that can be employed to facilitate communications between the client(s) 3210 and the server(s) 3230”. As stated, the server can comprise a forecasting service, i.e. Coordinate server system, which can transmit and update a user status (see Fig. 2 and [0068]) upon a determination of optimal communication channels between the user and another user ([0131]). A plurality of “notification sources 1 through N” via a “notification platform” comprising “notification sinks” can be used to send notifications (Fig. 29 and [0175]-[0176]).).

While the cited reference teaches the limitations of claim 14, it does not explicitly teach: “applying the data as input to a status prediction machine learning model and as input to a duration prediction machine learning model, wherein: the status prediction machine learning model is trained to predict a status of the user without predicting or using a predicted duration of the status of the user, the duration prediction machine learning model is trained to predict a duration corresponding to the status of the user without predicting or using the predicted status of the user, and the status prediction machine learning model and the duration prediction machine learning model are both stored locally on the client device of the user, wherein the duration prediction machine learning model is trained based on past user data, including past sensor-based data, and user-provided indications of durations corresponding to the past user data; generating outputs over the machine learning models based on the inputs” on lines 10-24; “based on the outputs generated over the machine learning models” on lines 27-28; and “wherein both the status and the predicted duration of the status are indicated directly by the outputs generated over the machine learning models” on lines 29-30. Deng discloses the claim limitations, teaching:  
“applying the data as input to a status prediction machine learning model and as input to a duration prediction machine learning model (Deng [0042]-[0045]: describing that the system may input the collected data into various machine learning algorithms, such as regression analysis, decision tree, neural network, or expert system IF-AND-THEN analysis, respectively, to infer a user status. See also [0047]: describing the use of historical duration data as input into a prediction algorithm to determine user duration for an inferred user status. That is, the input data can comprise the collected data, e.g. collected historical duration data ([0052]). See also Deng [0041]: describing that “the system infers a current state of the user by analyzing at least the first data and the historical data using one or more computer-implemented algorithms”.), wherein: 
the status prediction machine learning model is trained to predict a status of the user without predicting or using a predicted duration of the status of the user (Deng [0041]: describing that “the system infers a current state of the user by analyzing at least the first data and the historical data using one or more computer-implemented algorithms”. Similarly, see Deng [0042]-[0045]. Wherein the first data is related to IP address, device location, or metadata collected from sensors (Deng [0034]-[0038]) and historical data may be related to the first data and social graph information (Deng [0039]-[0040]). That is, the status prediction is performed without predicted duration data.), 
the duration prediction machine learning model is trained to predict a duration corresponding to the status of the user without predicting or using the predicted status of the user (Deng [0047]-[0049]: describing that the system can predict user duration using second data and historical data for an inferred user status, wherein the second data comprises of historical duration data. Similarly, see Deng [0052]-[0054]. That is, the duration prediction is performed without using predicted status data.), and 
the status prediction machine learning model and the duration prediction machine learning model are both stored locally on the client device of the user (Deng Figs. 1 and 5 and [0055]-[0060] and [0062]: describing a computing device/system with a processor, memory, and storage media for the processor to execute program instructions, wherein such instructions comprise the calculation process via various machine learning algorithms. Wherein the computing device/system comprises the social networking system that can perform status and prediction machine learning models (Fig. 1 and [0040]-[0044].), 
wherein the duration prediction machine learning model is trained based on past user data, including past sensor-based data, and user-provided indications of durations corresponding to the past user data (Deng [0041]-[0045] and [0053]: describing machine learning algorithms that can be trained based on a plurality of data as obtained via sensors on users’ devices ([0038]) that can include historical data associated with the user ([0039]-[0041] and [0047]-[0048]).); 
	generating outputs over the machine learning models based on the inputs (Deng [0042]-[0045]: describing that the collected data into various machine learning algorithms can be used to generate an output such as an inferred user status. See also [0052]-[0053]: describing that the historical duration data can be collected and used or “[i]n some embodiments, the sets or sub-sets of historical duration data may be generated using a machine learned algorithm that is trained using a user's verification data associated with a specific inferred current user status.” That is, the generated historical duration data can also comprise an output. See also [0054]: describing a “decay factor” associated with the historical data sets.)”
“based on the outputs generated over the machine learning models”: (Deng [0042]-[0045]: describing that the system may input the collected data into various machine learning algorithms, such as regression analysis, decision tree, neural network, or expert system IF-AND-THEN analysis, respectively, to infer a user status. Similarly, see Deng [0053]: the system “may produce a given estimated duration where a predictor function [e.g. the various machine learning algorithms] may take as an input some or all of the data accessed in method steps 320 and 340 [such as the generated historical duration data in correlation with an inferred user status] and then outputs a measure of the likelihood that the inferred current user status will have an estimated duration.” Similarly, see [0049] and [0052]. 
	Similarly, see also [0041]: “the system infers a current state of the user by analyzing at least the first data and the historical data using one or more computer-implemented algorithms. In particular embodiments, the system will analyze all available inputs to construct a richer inferred user status, conveying more useful information … as the system is able to analyze more inputs using ore or more computer-implemented algorithms, the inferred state can be more complete.”)
“wherein both the status and the predicted duration of the status are indicated directly by the outputs generated over the machine learning models”: (Deng [0042]-[0045]: that the system may input the collected data into various machine learning algorithms, such as regression analysis, decision tree, neural network, or expert system IF-AND-THEN analysis, respectively, to infer a user status). Similarly, see Deng [0053]: teaching that the machine learning algorithm(s) “outputs a measure of the likelihood that the inferred current user status will have an estimated duration”. Similarly, see also [0041]: “the system infers a current state of the user by analyzing at least the first data and the historical data using one or more computer-implemented algorithms. In particular embodiments, the system will analyze all available inputs to construct a richer inferred user status, conveying more useful information … as the system is able to analyze more inputs using ore or more computer-implemented algorithms, the inferred state can be more complete.” Similarly, see also Deng [0049] and [0052]: describing various machine learning algorithms used to determine a user duration in correlation with a user inferred status.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited reference with the machine learning models and predictions in Deng. Doing so would enable the system to draw “on a range of inputs of varying connection to the user, [and by doing so] the system is better able to estimate the time spend by the user” (Deng [0047]) with “[t]he desired goal [of] improv[ing] the algorithms through experience (e.g., by applying the data to the algorithms in order to “train” the algorithms)” (Deng [0053]) to determine a user duration in relation to an inferred user status. That is, the process “illustrates an example method 300 for inferring contextual user status and duration” (Deng [0033]).

Regarding claim 18, the rejection of claim 14 is incorporated. While the cited references teach the claim limitations, Deng further teaches: 
The method of claim 14, wherein the data applied as input to the duration prediction machine learning model includes historical data that indicates historical duration of the user for one or more activities (Deng [0047]: describing that “the system accesses second data associated with one or more historical durations associated with the inferred current state. In particular embodiments, the second data provides information on the average amount of time that individuals spend on any given user status.” 
	Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited references with the historical data/second data in Deng. A motivation to combine the cited references with Deng was previously given. 

Regarding claim 22, Horvitz teaches:
	The method of claim 1, wherein the status notification is automatically transmitted to the additional user in response to receiving the electronic communication ([0048]: “the query 114 and returned states 120 [e.g. notification] are generated and received by one or more automated applications and/or authorized people 130”.).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2004/0003042, hereinafter Horvitz) in view of Lawler et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2011/0040844, hereinafter Lawler).

Regarding claim 19, Horvitz teaches:
A method implemented by one or more processors ([0046], [0215], and [0221]: “processors”), comprising: 
receiving an electronic communication sent to a user by an additional user ([0221]-[0222]: describing a network interface and connection with various computing devices. See also ([0175]: describing a “notification platform [system] 2917 [that] can be adapted to receive the prioritized messages 2916 [from a sender] and make decisions regarding when, where, and how to notify the user”, whereby the notification occurs via a network interface. 
See also [0131]: describing “a channel manager 2802 identifies communication channels that facilitate optimizing the utility of a communication 2810 between a contactor 2820 and a contactee 2830. While one contactor 2820 and one contactee 2830 are illustrated, it is to be appreciated that the system 2800 facilitates identifying optimal communication channels between two or more communicating parties (e.g., communication groups).” Wherein such communication can occur via various communication channels ([0132]).);
receiving data for the user (Fig. 1 and [0058]: “a user event data store 140 that collects or aggregates data from a plurality of different data sources associated with one or more users. Such sources can include various data acquisition components 150 that record or log user event data (e.g., cell phone, accelerometer, acoustical activity recorded by microphone, Global Positioning System (GPS), electronic calendar, vision monitoring equipment, desktop activity and so forth)”. Similarly, see [0068]: further describing the “data-acquisition component”. Similarly, see also [0093] and [0126]: describing that “data can be derived from a plurality of sources such as hand held devices, mobile de[v]ices, and desktop devices or activities.” Wherein the data acquisition component in correlation with the user event data store enable the receiving of user data.);  - 40 - Attorney Docket No. ZS202-17689 
determining a particular activity engaged in by the user based on the data (Fig. 27 and [0126]: describing a forecast “regarding user’s presence or availability”, i.e. status or activity. Similarly, see Fig. 2 and [0059]-[0060], [0074], and [0076]: describing current activity status/observation of a user from the user data collected.); 
…;
in response to determining that the additional user satisfies the one or more trust criteria with respect to the user: transmitting, to an additional computing device (Fig. 32 and [0223]: client computing device) of the additional user over the network interface, and responsive to the received electronic communication: a first status notification that identifies the particular activity ([0127]: “The forecasts can be relayed directly to [additional] users that are granted privileges [i.e. trust criteria] to view different aspects or levels of detail about a user's current presence at a location, interruptability, or a user's access of one or more communication channels, or about forecasts of future presence and availability. For example, FIG. 4 above shows a visualization that includes details about a user's presence and availability to colleagues with appropriate privileges. In this case, currently available communication channels are indicated, and bar graphs indicate the time in minutes until different channels will become available, at a specific level of confidence (e.g., when the cumulative probability reaches 90 percent chance in this case) of the transition to available.” 
See also Figs. 29 and [0175]-[0176]: describing sinks, which comprise a computing communication device, for the user and other users via a communication channel framework for transmission of prediction forecast for user status and duration, as derived from machine learning algorithms and the Coordinate server system ([0131]).); and
in response to determining that the additional user fails to satisfy one or more of the trust criteria with respect to the user: transmitting, to the additional computing device of the ([0128]-[0129]: “As can be appreciated other visualizations are possible for “selectively revealing” different kinds of forecasts or current status, (e.g., only showing certain kinds of things to different types of people, named in name or by abstraction to group types, by relationship, etc.) Selective revelation includes abstraction of the information to less precise information in the time domain, (not being precise about the forecast, e.g., in the next 3 hours versus precise, in 90 minutes) or less precise information in the spatial domain, e.g., “in Seattle,” versus “at home.” 
Different people having different privileges can also be accommodated (e.g., by relationships in org chart, or by such information as dynamics, such as people who I will be meeting with today . . .) to view different aspects. Such controls can include precision control, e.g., my colleagues can check when I will likely next be back in Seattle, or whether I am now in Seattle. My direct reports can see that I am working at home this morning, etc . . . or that I will be returning to the office in about 30 minutes.)” 
Wherein people who do not possess the requisite privilege will receive a status notification about the user that is less detailed than those with the requisite privilege. 
See also Figs. 29 and [0175]-[0176]: describing sinks, which comprise a computing communication device, for the user and other users via a communication channel framework for transmission of prediction forecast for user status and duration, as derived from machine learning algorithms and the Coordinate server system ([0131]).).


While the cited references teach the limitations of claim 19, they do not explicitly teach: “determining whether the additional user satisfies one or more trust criteria with respect to the user, wherein determining whether the additional user satisfies the one or more of the trust criteria with respect to the user is based at least in part on: a frequency of communication between the user and the additional user, and a prior responsive electronic communication transmitted to the additional user including a prior particular activity previously engaged in by the user” on lines 6-12. Lawler discloses the claim limitations, teaching: 
“determining whether the additional user satisfies one or more trust criteria with respect to the user, wherein determining whether the additional user satisfies the one or more of the trust criteria with respect to the user is based at least in part on: a frequency of communication between the user and the additional user (Lawler [0029]: describing that “a smaller social distance between users represents a higher “trust” level between the users. For example, in many cases, a user will trust her immediate friends (social distance=1); however, a user will trust a friend of her immediate friend (social distance=2) to a smaller degree; and a user will trust a friend of a friend of her immediate friend (social distance=3) even less; and so on…. In such embodiments, other weighting factors other than mere degree of social separation may be considered, such as “importance” of the relationships between the users, the frequency of communications between the users…. Other types of “fuzzy” weighting factors may include frequency of communication between users….” Similarly, see Lawler [0030]-[0033].), and 
a prior responsive electronic communication transmitted to the additional user including a prior particular activity previously engaged in by the user (Lawler [0022]: describing various forms of communication including “instant messaging”. See also Lawler [0036] and [0037]: describing common interests engaged in between the users, e.g. skiing. Similarly, see Lawler [0029]-[0031]: describing frequency of communication between the users.).
	Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited references with the trust criteria data and prior communication in Lawler. Doing so would enable “trust-metric networks. That is, networks of users (e.g. persons, businesses) that have relationships between them that specify or imply a measure of trust or bond between users” (Lawler [0021]) in order to “prioritiz[e] a first communication from the first user over a second communication from the third user, in response to the first trust-metric and the second trust-metric” (Lawler Abstract). 

Regarding claim 20, Horvitz teaches:
The method of claim 19, further comprising: 
determining a predicted duration of the particular activity based on the data ([0049]-[0054]: describing a predicted time/duration associated with various user states.); 
wherein the first status notification further includes the predicted duration based on determining that the additional user satisfies the one or more trust criteria with respect to the user ([0127]: “The forecasts can be relayed directly to users that are granted privileges [i.e. trust criteria] to view different aspects or levels of detail about a user's current presence at a location, interruptability, or a user's access of one or more communication channels, or about forecasts of future presence and availability. For example, FIG. 4 above shows a visualization that includes details about a user's presence and availability to colleagues with appropriate privileges. In this case, currently available communication channels are indicated, and bar graphs indicate the time in minutes until different channels will become available, at a specific level of confidence (e.g., when the cumulative probability reaches 90 percent chance in this case) of the transition to available.” 
See also Fig. 36: showing a predicted user duration. See also Fig. 30, [0175], and [0189]: describing sinks, which comprise a computing communication device, for the user and other users.).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2004/0003042, hereinafter Horvitz) and Deng et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0310339, hereinafter Deng) in view of Smadja et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2016/0092432, hereinafter Smadja).
	
Regarding claim 23, the rejection of claim 1 is incorporated. While the cited references teach the claim limitations, they do not explicitly teach: “The method of claim 1, wherein the status notification is transmitted to the additional user in response to receiving a selection, of the status notification, from a plurality of suggested status notifications, wherein the selection is from the user via a user interface of the computing device of the user.” Smadja discloses the claim limitations, teaching: “an efficient and accurate retrieval of messages as suggestions for message completions. In addition to the personal lexicon for each user, the personal user message repository 308 also houses information related to message usage behavior respective the words in the lexicon” (Smadja [0072]). See also Smadja [0024] and [0027]: describing a communication device, e.g. computing device.  
Smadja. Doing so would enable a “system and method for suggesting messages that are automatically learned, personalized and diversified by leveraging messages sent by a large number of users in order to provide message completions that are as engaging as possible. The disclosed systems and methods learn from recurrent messages sent to a recipient, and suggest message completions based upon user behavior.” (Smadja Abstract). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.H./Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121